United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brad Harris, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0126
Issued: June 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 27, 2016 appellant, through counsel, filed a timely appeal from a May 2,
2016 decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the
Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated March 2, 2017, the Board exercised
its discretion and denied the request, finding the issue could be addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 17-0126 (issued March 2, 2017).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established more than 13 percent permanent
impairment of the right upper extremity for which she previously received a schedule award.
FACTUAL HISTORY
On July 23, 2010 appellant, then a 58-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that on July 22, 2010 she tripped and fell fracturing her right arm in the
performance of duty. OWCP accepted the claim for a fracture of the right humerus and lumbar
sprain. Appellant stopped work on July 22, 2010. OWCP paid her compensation for total
disability from September 6 to October 15, 2010.
Appellant underwent an open reduction and internal fixation of the right proximal
humerus fracture on August 3, 2010.4
Appellant filed a claim for schedule award (Form CA-7).
By decision dated February 23, 2012, OWCP granted appellant a schedule award for 13
percent permanent impairment of the right upper extremity. The period of the award ran for
40.56 weeks from January 3 to October 13, 2011.
Appellant, on June 17, 2012, filed a claim for an increased schedule award (Form CA-7).
In an impairment evaluation received on June 22, 2012, Dr. Frank A. Burke, a Boardcertified orthopedic surgeon, diagnosed a comminuted displaced right proximal humerus fracture
requiring an open reduction and internal fixation and a back sprain. Applying Table 15-34 on
page 475 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), he found 26 percent permanent impairment using the
range of motion (ROM) method. Dr. Burke opined that appellant had reached maximum medical
improvement (MMI).
Dr. Nabil F. Angley, a Board-certified orthopedic surgeon and OWCP medical adviser,
concurred with Dr. Burke’s finding of 26 percent permanent right upper extremity impairment
due to loss of motion. He indicated that the date of MMI was October 18, 2010, the date
appellant resumed limited-duty work.
On October 7, 2013 appellant, through counsel, questioned why OWCP had not
processed her schedule award claim. On November 15, 2013 OWCP referred the case record to
an OWCP medical adviser for review, noting that it was unclear why Dr. Angley used
October 18, 2010 as the date of MMI.

4

By decision dated December 13, 2011, OWCP reduced appellant’s compensation to zero after finding that her
actual earnings as a gastroenterology staff nurse effective August 29, 2011 fairly and reasonably represented her
wage-earning capacity.

2

Dr. Morley Slutsky, an OWCP medical adviser and Board-certified occupational
medicine specialist, reviewed the evidence on December 14, 2013. He noted that the diagnosisbased impairment (DBI) estimate method was preferred over the ROM method for rating
impairments of the upper extremities. Dr. Slutsky identified the diagnosis as a humerus fracture
and found, using Table 15-5 on page 405, that appellant had three percent permanent impairment
of the right upper extremity. He advised that she had reached MMI on June 1, 2011.
In an addendum dated March 28, 2014, Dr. Burke reviewed Dr. Slutsky’s report at the
request of OWCP. He asserted that it was appropriate to use the ROM method to rate appellant’s
impairment using motion loss as it was pronounced. Dr. Burke noted that such a rating was
allowed under the A.M.A., Guides.
Dr. Slutsky, on April 13, 2014, again advised that appellant had three percent permanent
impairment of the right upper extremity using the DBI method.
On July 29, 2014 OWCP referred appellant to Dr. Alan Kohlhaas, a Board-certified
orthopedic surgeon, for an impartial medical examination. In an August 25, 2014 impairment
evaluation, Dr. Kohlhaas diagnosed a comminuted proximal fracture of the humerus with
surgical repair August 3, 2010. Using the ROM method he found that appellant had eight
percent permanent impairment due to reduced motion under Table 15-34 on page 475 of the
A.M.A., Guides. Dr. Kohlhaas opined that appellant reached MMI on June 1, 2011.
Dr. Daniel Zimmerman, a Board-certified internist and OWCP medical adviser,
determined that appellant had three percent permanent impairment of the right arm using a DBI
estimate.
By decision dated October 17, 2014, OWCP denied appellant’s claim for an increased
schedule award.
Appellant, through counsel, on November 13, 2014 requested an oral hearing before an
OWCP hearing representative. Following a preliminary review, by decision dated April 27,
2015, an OWCP hearing representative vacated the October 17, 2014 decision. Counsel found
that an OWCP medical adviser could not resolve a conflict in medical opinion and instructed
OWCP to refer the case to the impartial medical examiner to review the medical adviser’s report.
Dr. Kohlhaas, in a supplemental report dated May 13, 2015, reviewed Dr. Zimmerman’s
report and noted that he used a diagnosis of fracture set forth at Table 15-5 on page 405 in rating
appellant’s impairment. He again found eight percent permanent impairment of the right upper
extremity using the ROM method.
In a decision dated May 29, 2015, OWCP denied appellant’s claim for an increased
schedule award.
Appellant, on June 3, 2015, requested a telephone hearing, which was held on
February 16, 2016. In a March 9, 2016 statement, counsel contended that OWCP erred by
procedurally referring the case to a second OWCP medical adviser after Dr. Angley had
concurred with Dr. Burke’s May 23, 2012 impairment rating. He asserted that Dr. Angley
should have addressed any questions regarding the date of MMI and questioned why Dr. Slutsky
3

provided a new finding regarding the percentage of impairment. Counsel argued that everything
after Dr. Angley’s report was based on a procedural error and should not be considered. He
asserted that OWCP procedures provide that if the OWCP medical adviser and attending
physician agree the award should be processed.
By decision dated May 2, 2016, OWCP’s hearing representative affirmed the May 29,
2015 decision. She found that OWCP properly obtained an additional opinion from another
medical adviser as Dr. Angley had not provided a detailed evaluation of Dr. Burke’s findings and
had not explained the date he chose for MMI. The hearing representative determined that the
opinion of Dr. Kohlhaas as the impartial medical examiner represented the special weight of the
medical evidence and established that appellant had no more than 13 percent permanent
impairment.
On appeal counsel contends that OWCP committed a procedural error in referring the
case to a new OWCP medical adviser after obtaining an opinion from Dr. Angley agreeing with
the extent of permanent impairment found by Dr. Burke. He asserts that she is entitled to a
schedule award for an additional 13 percent permanent impairment plus interest and
reimbursement of attorney’s fees.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.6 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the American Medical Association, Guides to the Evaluation of
Permanent Impairment as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
7

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
ANALYSIS
The issue on appeal is whether appellant has more than the previously awarded 13
percent permanent impairment of the right upper extremity.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.10
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.11 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.12
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the May 2, 2016 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

T.H., Docket No. 14-0943 (issued November 25, 2016).

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

12

Supra note 10.

5

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2016 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: June 2, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

